Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-10 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
In detail claim 14 recites an uninterruptible power supply (UPS) …cause the processing resource to: monitor power information using the data communication port when the data communication port and the power output receptacle are coupled to an extension bar comprising a plurality of power outlets; select, based on the power information, a first power outlet of the plurality of power outlets of the extension bar; and send a command to the extension bar to change a state of the first power outlet to on or off, without changing a state of a second power outlet of the plurality of power outlets of the extension bar is not found nor suggested by the prior art of record. Claim 1 recites system and claim 10 a method similar to that of claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.O/Examiner, Art Unit 2836                                                                                                                                                                                                        February 27, 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836